*956
ORDER

PER CURIAM.
These appeals arise out of the Labor and Industrial Relations Commission’s award in a worker’s compensation claim. Both the claimant, James Fenner, and the employer, Pulitzer Publishing Company, appeal from the Commission’s award. These appeals were consolidated into this action. We affirm the Commission’s award.
An opinion reciting detailed facts and restating principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed according to Rule 84.16(b).